DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: USER INTERFACES FOR DISPLAYING AN ITEM GROUP AND TRANSMITTING ASSOCIATED DATA TO AN EXTERNAL DEVICE
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6-8, 11, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Robbin (US 2008/0168185) in view of Eronen (US 2017/0363436).  

 	Regarding claim 1, Robbin teaches an electronic device (Figs. 1A, 1B, 13A, [0052-0053, 0152] describes a host computer), comprising:
 	a display (Figs. 6A-1, 6A-2, the host computer can present a graphical user interface; inherently, this requires a display);

 	one or more processors (Figs. 1A, 1B, [0052-0053], inherently, the host computer has a processor); and
 	memory storing one or more programs configured to be executed by the one or more processors (Figs. 1A, 1B, [0052-0053], inherently, the host computer has a memory with programs), the one or more programs including instructions for:
 	 	displaying, on the display, a user interface including a plurality of item groups and a plurality of selection affordances associated with the plurality of item groups (Figs. 6B-1, 6B-2, 14D, 6C-7A, [0090] describe a synchronization setting screen on software e.g., iTunes, running on the host computer; there are various item groups displayed e.g., contacts or a playlist, with an associated checkbox i.e., selection affordance, which indicates whether synchronization for that group should be activated or not), 
 	wherein a selection affordance has a first state and a second state (Figs. 6A-1, 6A-2, 6B-1, 14B-14D, [0090, 0165-0167] describe a synchronization setting screen on software e.g., iTunes, running on the host computer; there are various item groups displayed e.g., contacts or a playlist, with an associated checkbox i.e., selection affordance, which indicates whether synchronization for that group should be activated or not), and 
 	wherein data of the plurality of item groups are stored on the electronic device ([0053], the host computer can store the media assets);
 	 	receiving user input on a first selection affordance associated with a first item group (Figs. 6B-1, 6B-2, 14D, 6C-7A, 14B-14D, [0090, 0165-0167], a user can select a checkbox to activate or deactivate synchronization for a corresponding item group);

 	 	 	in accordance with a determination that the first selection affordance is in the second state, forgoing designating the first item group (Figs. 6B-1, 6B-2, 14B-14D, 6C-7A, [0090, 0165-0167], a user can select a checkbox to activate or deactivate synchronization for a corresponding item group; for example, a user could not fill a checkbox with a check or remove a check, which does not designate the group for synchronization); and
 	 	 	subsequent to detecting, via the wireless communication radio, an external device (Figs. 11A, 11B, [0124], synchronization can proceed after a media device is connected to the host device, for example, using a wireless connection):
 	 	 	in accordance with a determination that the first item group is designated, automatically transmitting data of the items associated with the first item group to the external device to be stored on the external device (Figs. 11A, 11B, [0124, 0125, 0129, 0090, 0165-0167], when a synchronization instruction has been received e.g., as indicated above using a checkbox, the host computer can initiate a synchronization process, which can involve transferring corresponding data from the host device to the media device);
 	 	 	in accordance with a determination that the first item group is not designated, forgoing to automatically transmit data of the items associated with the first item group to the external device to be stored on the external device (Figs. 11A, 11B, 14B-14D, [0124, 0125, 0129, 0090, 0165-0167], when a synchronization instruction has not been received 
 	However, Robbin does not expressly disclose the display is a touch-sensitive display.
 	In the same field of endeavor, Eronen teaches the display is a touch-sensitive display ([0092], it is known that a computing device can have a touch display).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the display is a touch-sensitive display as suggested in Eronen into Robbin because Robbin and Eronen pertain to analogous fields of technology.  Robbin pertains to a host computing device that synchronizes data with a media device, where the host computing device can be, for example, a personal computer or a mobile phone e.g., see Robbin [0052-0053, 0086].  Eronen also describes a computing device that can synchronize data with other devices e.g., see Eronen [0099].  In Eronen, the computing device may have a touch screen.  It would be desirable to incorporate this feature into Robbin so that the host device described in Robbin could receive user input in a variety of ways e.g., see Eronen [0092]. 

 	Regarding claim 2, the combination of Robbin and Eronen teaches the invention as claimed in claim 1.  The combination of Robbin and Eronen also teaches 
	in accordance with the determination that the first item group is designated:
 	in accordance with a determination that a first item associated with the first item group is stored on the external device, forgoing to automatically transmit the data of the first item to the external device (Robbin [0071-0073], the synchronization process determines what media assets 

 	Regarding claim 3, the combination of Robbin and Eronen teaches the invention as claimed in claim 1.  The combination of Robbin and Eronen also teaches
	in accordance with the determination that the first item group is designated:
 		in accordance with a determination that a second item not associated with the first item group stored on the electronic device is stored on the external device, causing data of the second item to be removed from the external device ([0134], as part of the synchronization process, items from the media device may be deleted if they are no longer needed or not present on the host computer).

 	Regarding claim 6, the combination of Robbin and Eronen teaches the invention as claimed in claim 1.  The combination of Robbin and Eronen also teaches 
	prior to displaying, on the touch-sensitive display, the user interface including the plurality of item groups and the plurality of selection affordances associated with the plurality of item groups, displaying, on the touch-sensitive display, an initial setup user interface including a proceeding affordance (Robbin Fig. 6A-2, Fig. 6B-1, [0088-0089], a user may come to the synchronization preference screen from another interface, after selecting an affordance e.g., a tab button; the synchronization screen can include item groups and checkboxes/affordances; see also Robbin Figs. 6B-2 to 7A, which also describe different types of synchronization screens, which are accessed by making a selection);

 	in response to receiving the user selection of the proceeding affordance, displaying the user interface (Robbin Fig. 6A-2, Fig. 6B-1, [0088-0089], a user may come to the synchronization preference screen from another interface, after selecting an affordance e.g., a tab button; the synchronization screen can include item groups and checkboxes/affordances; see also Robbin Figs. 6B-2 to 7A, which also describe different types of synchronization screens, which are accessed by making a selection).

 	Regrading claim 7, the combination of Robbin and Eronen teaches the invention as claimed in claim 6.  The combination of Robbin and Eronen also teaches wherein the initial setup user interface is displayed in response to detecting, via the wireless communication radio, connectivity with the external device (Robbin Fig. 6A-2, as seen in the figure, there is an option that a user can select to cause the synchronization interface e.g., iTunes, to be opened upon detection of a device connection; Robbin [0154], wireless connections can be enabled using wireless interface circuitry/radio).

 	Regarding claim 8, the combination of Robbin and Eronen teaches the invention as claimed in claim 1. The combination of Robbin and Eronen also teaches 


 	Regarding claim 11, the combination of Robbin and Eronen teaches the invention as claimed in claim 1.  The combination of Robbin and Eronen also teaches wherein the user interface includes a storage limit indicator of the external device (Robbin Fig. 6B-1, [0093], there is a storage capacity graphic/bar on the interface indicating the storage utilized by the media player).

 	Regarding claim 12, the combination of Robbin and Eronen teaches the invention as claimed in claim 1.  The combination of Robbin and Eronen also teaches wherein the user interface includes a storage bar indicating storage information of the external device (Robbin Fig. 6B-1, [0093], there is a storage capacity graphic/bar on the interface indicating the storage utilized by the media player).

 	Regarding claim 14, the combination of Robbin and Eronen teaches the invention as claimed in claim 1.  The combination of Robbin and Eronen also teaches wherein the electronic device is paired with the external device (Robbin [0049], the host device may be connected and paired with the media device).



 	Regarding claim 16, the claim corresponds to claim 1 and is rejected for the same reasons.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Robbin and Eronen, as applied in claim 1, and further in view of SuperTunetv (YouTube video by user SuperTunetv, “Ipod Nano 6G – Sync Selected Playlist iTunes,” published Sept. 10, 2012, downloaded from https://www.youtube.com/watch?v=xU3rYRabt_I) and further in view of Houtz (Apple Communities website, thread started by user SandraHoutz, “How do I delete a playlist from a synced ipod but not remove it from the library in itunes,” dated March 23, 2016, downloaded from https://discussions.apple.com/thread/7503609).

 	Regarding claim 4, the combination of Robbin and Eronen teaches the invention as claimed in claim 1.  The combination of Robbin and Eronen also teaches 
	receiving a second user input on the user interface (Robbin Figs. 6A-2, 6B-1, [0088-0089], it is known to press a button or tab in an interface, to display another interface e.g., the 
 	in response to receiving the second user input, displaying, on the display, at least one stored item group of a plurality of stored item groups stored on external device (Robbin Figs. 6A-2, 6B-1, [0088-0089, 0071-0073, 0099], it is known to press a button or tab in an interface, to display another interface e.g., the interface of Fig. 6B-1; such an interface can include multiple item groups for synchronization, as described in connection with claim 1; if the items have already been and are being synchronized, this means the data for those item groups is stored on the media device);
 	displaying, on the touch-sensitive display, a plurality of removal affordances associated with the plurality of stored item groups (Robbin Fig. 6A-2, 6B-1, 14B-14D, [0090, 0165-0167], there may be one or more synchronized item groups, with an associated checked box i.e., “removal affordance”; this can be selected to de-synchronize the item group);
 	receiving user selection of a first removal affordance of the plurality of removal affordances associated with a first stored item group of the plurality of stored item groups (Robbin Fig. 6A-2, 6B-1, 14B-14D, [0090, 0165-0167], there may be one or more synchronized item groups, with an associated checked box i.e., “removal affordance”; this can be selected to de-synchronize the item group); and
 	in response to receiving the user selection of the first removal affordance, performing a synchronization action (Robbin Fig. 6A-2, 6B-1, 14B-14D, [0090, 0165-0167], there may be one or more synchronized item groups, with an associated checked box i.e., “removal affordance”; this can be selected to de-synchronize the item group).

 	In the same field of endeavor, SuperTunetv teaches 
 	receiving user selection of an edit affordance; 
 	the displaying in response to receiving the user selection of the edit affordance (0:50-1:05, as indicated in the video, it is known to be at an interface for synchronizing data, to select a button and thereby cause checkboxes to appear next to item groups that control synchronization for those item groups).
  	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated receiving user selection of an edit affordance; the displaying in response to receiving the user selection of the edit affordance as suggested in SuperTunetv into Robbin and Eronen because Robbin and SuperTunetv pertain to analogous fields of technology.  Both Robbin and SuperTunetv pertain to an interface (e.g., iTunes) that is used to control synchronization for item groups.  In SuperTunetv, a user can select a graphical element to display such control options.  It would be desirable to incorporate this feature into Robbin so that a user can have a variety of options for controlling the display of synchronization control features e.g., see SuperTunetv 0:50-1:05).  
 	However, the combination of Robbin, Eronen and SuperTunetv does not expressly disclose the synchronization action includes causing data of the first stored item group to be removed from the external device.

 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the synchronization action includes causing data of the first stored item group to be removed from the external device as suggested in Houtz into Robbin, Eronen and SuperTunetv, because Robbin and Houtz pertain to analogous fields of technology.  Both Robbin and Houtz pertain to an interface (e.g., iTunes) where a user can switch on or off the synchronization of various item groups.  As noted in Houtz, when a user turns off synchronization for an item group on an external device, the item group may be removed from the external device.  It would be desirable to incorporate this feature into Robbin so that the deactivation of synchronization would allow for the deletion of corresponding data on the external device e.g., see Houtz pages 1-2.  

 	Regarding claim 5, the combination of Robbin,  Eronen, SuperTunetv and Houtz teaches the invention as claimed in claim 4.  The combination of Robbin,  Eronen, SuperTunetv and Houtz also teaches 
 	prior to causing the data of the first stored item group to be removed from the external device, displaying, on the touch-sensitive display, a confirmation affordance (Robbin Fig. 6B-1, [0093], prior to applying the synchronization settings, a user may need to select a button e.g., the “Apply” button);

 	in response to receiving the user selection of the confirmation affordance, causing data of the first stored item group to be removed from the external device (Robbin Fig. 6B-1, [0093], prior to applying the synchronization settings, a user may need to select a button e.g., the “Apply” button).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Robbin and Eronen, as applied in claim 1, and further in view of SuperTunetv.

 	Regarding claim 9, the combination of Robbin and Eronen teaches the invention as claimed in claim 1.  However, the combination of Robbin and Eronen does not expressly disclose wherein a default state of the first selection affordance is the first state.
 	In the same field of endeavor, SuperTunetv teaches wherein a default state of the first selection affordance is the first state (0:45-0:55, when a user progresses from a setup page to a synchronization settings page, some of the item groups may be pre-selected for synchronization i.e., the checkboxes indicating synchronization may be checked; as would be understood by a person of ordinary skill, this means whatever settings the user made before were saved, and become default settings when the user returns to the interface later).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein a default state of the first selection affordance is the first state as suggested in SuperTunetv into Robbin and Eronen, because .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robbin and Eronen, as applied in claim 1, and further in view of Tembey (US 2016/0029146).  

 	Regarding claim 10, the combination of Robbin and Eronen teaches the invention as claimed in claim 1.  However, the combination of Robbin and Eronen does not expressly disclose prior to automatically transmitting the data of the items in the first item group to the external device to be stored on the external device, receiving, via the wireless communication radio, charge state information of the external device; in accordance with a determination, based on the received charge state information, that the external device is currently being charged, automatically transmitting the data of the items associated with the first item group to the external device; and in accordance with a determination, based on the received charge state information, that the external device is not currently being charged, forgoing to automatically transmit the data of the items associated with the first item group to the external device.
 	In the same field of endeavor, Tembey teaches 
	prior to automatically transmitting the data of the items in the first item group to the external device to be stored on the external device, receiving, via the wireless communication 
 	in accordance with a determination, based on the received charge state information, that the external device is currently being charged, automatically transmitting the data of the items associated with the first item group to the external device ([0037, 0042, 0056, 0074-0075, 0077, 0082], a mobile device that syncs with an external device can determine whether the device is charging; if so, it may communicate to the external device that it is a good time to synchronize data with the external device, which can cause the external device to synchronize data with the mobile device i.e., transfer data to the mobile device; alternatively, it may be determined that data transfer should be delayed); and
 	in accordance with a determination, based on the received charge state information, that the external device is not currently being charged, forgoing to automatically transmit the data of the items associated with the first item group to the external device ([0037, 0042, 0056, 0074-0075, 0077, 0082], a mobile device that syncs with an external device can determine whether the device is charging; if so, it may communicate to the external device that it is a good time to synchronize data with the external device, which can cause the external device to synchronize data with the mobile device i.e., transfer data to the mobile device; alternatively, it may be determined that data transfer should be delayed).
. 	

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Robbin and Eronen, as applied in claim 12, and further in view of Leban (US 10,200,468).  

 	Regarding claim 13, the combination of Robbin and Eronen teaches the invention as claimed in claim 12.  The combination of Robbin and Eronen also teaches updating the storage 
 	However, the combination of Robbin and Eronen does not expressly disclose subsequent to transmitting the data of the items associated with the first item group to the external device, receiving, via the wireless communication radio, updated storage information of the external device; and the updating in response to receiving the updated storage information of the external device.
 	In the same field of endeavor, Leban teaches
 	subsequent to transmitting the data of the items associated with the first item group to the external device, receiving, via the wireless communication radio, updated storage information of the external device (Leban Abstract, claim 1, col. 4, lines 22-43, when there is an update at a device, this update can be communicated in near real time to an external device so that its user interface can be adjusted to indicate the update); and
 	the updating in response to receiving the updated storage information of the external device (Leban Abstract, claim 1, col. 4, lines 22-43, when there is an update at a device, this update can be communicated in near real time to an external device so that its user interface can be adjusted to indicate the update).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated subsequent to transmitting the data of the items associated with the first item group to the external device, receiving, via the wireless communication radio, updated storage information of the external device; and the updating in response to receiving the updated storage information of the external device as suggested in . 
 						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Witwam (Whitwam, R., “How to Sync and Play Music on Your Android Wear Watch,” published Nov. 2, 2015, downloaded from https://www.greenbot.com/article/2997520/how-to-sync-and-play-music-on-your-android-wear-watch.html) teaches an interface on a phone that can control synchronization between the phone and a smart watch.   	Noriega (J. Noriega, Guiding Tech, “How to Store and Listen to Music Directly from Your Android Wear Smartwatch, published Jan. 15, 2016, downloaded from https://www.guidingtech.com/55254/listen-music-android-wear-smartwatch/) teaches a GUI displayed on a mobile phone used to synchronize items e.g., a playlist, on the phone with a smartwatch; an icon associated with each item can be pressed to initiate synchronization or to turn off synchronization.  

 	Sharepoint (YouTube video, “Sharepoint 2013: How to Edit a List or Library using Quick Edit,” published Oct. 10, 2014, downloaded from https://www.youtube.com/watch?v=foZxcFC1k80) teaches that when a list of items is presented in a GUI, it is known for a user to press an edit button, which causes icons/markers to be displayed next to each of the items, which can be used to edit a parameter of the corresponding item e.g., see Sharepoint 0:22-0:60.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ERIC J YOON/Primary Examiner, Art Unit 2143